ENTERED

MAR | 6

    

 

 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA ROADS: bistrot Coote

2. VIS
Southern District

 

 

 
 

 

CHARLESTON DIVISION
UNITED st ATES OF AMERICA, )
Plaintiff,
VS. CRIMINAL ACTION NO. 2:20-cr-00054
NEDELTCHO VLADIMIROV, )
Defendant.

 

ADDENDUM TO ARRAIGNMENT ORDER AND
STANDARD DISCOVERY REQUESTS

The deadline for filing superseding indictments, if any, shall be thirty (30) days before the
trial date. The Court notes the government’s objection.

The parties are ORDERED to notify the Court of any proposed plea agreement in
sufficient time so that a plea hearing may be scheduled by the Court not later than one week before
the scheduled trial. Furthermore, the parties are put on notice that should a proposed plea hearing
not be completed, the Court will not entertain a motion to continue the trial based upon the parties

not being prepared for trial.

  

Lith [b, 2%

bh L—

WNITED STATES MAGISTRATE JUDGE
